MORROW, Presiding Judge.
The opinion affirming the judgment of conviction was rendered June 25, 1937. The appellant's motion for rehearing was received by the clerk of this court on July 22, 1937, which was 27 days after the rendition of the original opinion. It is a well-settled rule of this court that motions for rehearing must be filed within 15 days after the date of. the original opinion or some good reason given for the failure to do so. See Smith v. State, 127 Tex.Cr.R. 273, 75 S.W.(2d) 449; Rice v. State, 130 Tex.Cr.R. 342, 93 S.W.(2d) 1149; Smith v. State, 131 Tex.Cr.R. 530, 100 S.W.(2d) 359; 4 Tex.Jur. p. 510, § 357. In our examination of the motion for rehearing filed by counsel for appellant, we have failed to find any reason given for the failure to file the motion within the prescribed time.
The motion for rehearing having been filed too late for consideration, it is therefore overruled.